Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
                              No. 04-22-00287-CR

                           Elijah Walter JOHNSON,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2022CR1063
              Honorable Catherine Torres-Stahl, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED

SIGNED July 20, 2022.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice